Opinion issued August 30, 2018




                                         In The

                                   Court of Appeals
                                        For The

                           First District of Texas
                              ————————————
                                   NO. 01-18-00571-CV
                             ———————————
      IN RE TEXAS CONSTRUCTION SPECIALISTS, L.L.C., Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator Texas Construction Specialists, L.L.C. filed a petition for writ of
mandamus.

      We deny the petition. See TEX. R. APP. P. 52.8(a). We lift our July 2, 2018
stay of the pretrial conference.

                                     PER CURIAM

Panel consists of Justices Higley, Brown, and Caughey.